                                                                  USDC SONY
                                                                  DOCUMENT
                                                                  ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                      DOC.#:.             / . 11
                                                                   DATE FILED: \I f2tl );; 1 ~

UNITED STATES OF AMERICA,

       -against-                                                   16-CR-786 (NSR)
BRUCE LEWIS, JACQUELINE GRAHAM,
                                                                 OPINION & ORDER
ANTHONY VIGNA, ROCCO CERMELE, PAULA
GUADAGNO

                              Defendant.


NELSON S. ROMAN, United States District Judge:

       Defendants    Bruce Lewis, Jacqueline Graham, Anthony Vigna ("Defendants") were

indicted on November 29, 2016 on one count of conspiracy to commit mail fraud, wire fraud and

bank fraud in violation of §1341, 1343, and 1344 of Title 18, United States Code. (See ECF No.

2.) Presently before the Court are several of the Defendants' motions (ECF Nos. l l 8("Vigna Br."),

119 or Defendant Graham's omnibus motion ("Graham Br.") and 121 ("Lewis Br.")). The

Defendants filed motions seeking the following relief: (1) Motions for Severance (Graham Br. 10-

12, Lewis Br. 19-20, Vigna Br. 1-5); (2) Defendant Lewis's Motion to Suppress evidence of emails

seized pursuant to an email search warrant issued on or about November 9, 2012 or alternatively,

for a hearing pursuant to Franks v. Delaware, 438 U.S. 154 (1978) to ascertain whether such

evidence should be suppressed; (3) Defendant Graham's motion for a bill of particulars pursuant

to Federal Rules of Criminal Procedure ("FRCP") 7(f) (Graham Br. 2-3) and to disclose the identity

of confidential informants pursuant to Rule 12 of the FCPR (Graham Br. 13-14); (4) Defendant

Graham's request for discovery and disclosures including Fed. R. Crim. P. 16 discovery, FRE

404(b) disclosures, Brady disclosures, Giglio disclosures, Jencks Act materials and witness lists

(Graham Br. 3-9, 17);    (5) Defendant Graham's request to preclude the Government's cross-
examination (Graham Br. 3-21) ; (6) Defendant Lewis's request for a dismissal due to pre-

indictment delay; and (7) Defendant Graham's request that the government disclose the identities

of confidential informants. The Government filed a Memorandum of Law in Opposition to the

Defendants Pretrial Motions. (ECF No. 131, ("Govt's Br.").) Defendant Vigna submitted a reply

("Vigna Reply") to the Govt's Br. (See ECF No. 133.)

       For the following reasons, Defendants' Motion are DENIED.

                                        BACKGROUND

       The facts summarized herein are taken from the Indictment (ECF No. 2) and the affidavits

and exhibits submitted in relation to Defendants' Motions. The Defendants and others are accused

of executing a fraudulent mortgage scheme through the Terra Foundation of Valhalla, New York

("Terra"). (Indictment if2.) The Defendants allegedly told mortgage borrowers who were having

difficulties making payments on their mortgage loans that Terra could eliminate their debt for a

fee. (Indictment if7.) Once a client paid Terra's fee, the Defendants and others filed false mortgage

discharges, usually fraudulently signed by Defendant Bruce Lewis as an "agent" of the lending

bank, with county clerks in Westchester and Putnam Counties and with town clerks in Connecticut.

(Indictment ,rs.) Each fraudulent discharge involved a loan made by a federally insured financial

institution. (Id.) The Defendants discharged mmigage loans with an aggregate loan principal of

more than $33 million.

                                            ANALYSIS

1.      Motions for Severance

       Each of the Defendants asks to be tried separately. They argue that severance is warranted

because of (1) the disparity in the volume of the evidence to be presented against each co-

defendant, and (2) the inability to call a co-defendant as a witness, and (3) that ultimately a joint



                                                     2
trial would compromise their constitutionally protected right to a fair trial. (Graham Br. 10-12,

Lewis Br. 19-20, Vigna Br. 1-5.) The government, however, argues that Defendants have failed to

overcome the strong presumption in favor of a joint trial. (See Govt's Br. 31.) Defendant Lewis

also argues for severance on the basis that joinder would be prejudicial to his particular case.

(Lewis Br. 19.) Lewis claims that the co-defendants were forging his name on documents. (Id.)

He also claims in his defense that he relied on the advice of Vigna, who was a licensed attorney,

and a CPA, as well the advice of Graham, who was also a licensed CPA. (Id.) Defendant Graham

does not make specific arguments as to why the Court should grant her severance, but she also

writes in her motion that she joins in the motions of her co-defendant to the extent applicable and

appropriate. (Graham Br. 3).

       The key arguments in favor of severance are found in the Vigna's Brief and Vigna Reply.

Vigna first argues that his case should be severed from Mr. Lewis's case because the two

defendants will present conflicting, antagonistic and irreconcilable defenses. (Vigna's Br. 1-5.)

Vigna points to Lewis's statements in pre-trial motions suggesting that he was duped by Vigna

and Graham, and that Lewis relied entirely on their advice. (Id. at 3-4.) Vigna states that his

position will be antithetical and dramatically opposed to Mr. Lewis's position. Vigna states that

he was used and victimized by Mr. Lewis and others to perform discrete legal services that may

have furthered the criminal scheme but he did not do so knowingly or with criminal intent. (Id. at

4).

        Both Graham and Vigna argue that the evidence against Lewis is overwhelming, and that

by contrast, the evidence against them pales in comparison. Graham argues that the Government

will introduce a huge amount of documentary evidence that bears Mr. Lewis's name, signature or

both and that there will be evidence not otherwise admissible against Graham admitted at trial.



                                                    3
(Graham Br. at 11.) However, Graham does not identify which pieces of evidence would be

inadmissible against Graham and therefore, the argument is not convincing.

        Vigna first argues that the "evidence, especially the volume of documents, that implicate

Mr. Lewis and others is enormous. By contrast, the documents concerning Mr. Vigna's activities

are few and, in many instances ... are exculpatory." (Vigna Br. 4). Thus, Defendant Vigna argues

the volume of evidence that will be presented against Lewis will inevitably result in spillover

prejudice. (Id. at 1). Second, Vigna argues that Lewis, as a pro se litigant, has repeatedly made

bizarre assertions of fact in Court documents and absurd statements of law. 1 (Id.) Vigna argues

that Lewis's evincing of mental instability, such that the Court ordered a competency examination,

further supports his position that forcing Defendant Vigna to stand trial with Defendant Lewis

would be fundamentally prejudicial and unfair.

         As stated in Fed. R. Crim. P. 8(b), multiple Defendants who allegedly "participated in the

same act or transaction, or in the same series of acts or transactions, constituting an offense or

offenses" may be charged in a single indictment. However, Fed. R. Crim. P. 14 (a) allows a court

to "order separate trials of counts, sever the defendants' trials or provide any other relief that justice

requires" in cases where "the joinder of offenses or defendants in an indictment ... appears to

prejudice a defendant or the government."

         The Supreme Court has expressed a "preference in the federal system for joint trials of

defendants who are indicted together." Zafiro v. United States, 506 U.S. 534, 537 (1993). The

purpose underlying the rule is to promote "economy and efficiency and to avoid a multiplicity of



1
  Vigna's moving papers cite, for example, a statement by Lewis that Vigna characterizes as a "bizarre assertion of
fact," which is: "In the early fall of2011 [he] was offered 3.8 Billion in Euros for Commercial Liens ... but I turned
it down as [his] goal was always only to help pay down the national debt." (ECF No. 92 1-2.) Vigna characterizes
another Lewis statement as a "bizarre assertion oflaw": "I am not a U.S. citizen, I have always been and [sic]
Alaskan national, but have been forced by unlawful arrest and imprisonment to now be a New York national." (ECF
No. 103 at 2.)

                                                               4
trials, [so long as] these objectives can be achieved without substantial prejudice to the right of the

defendants to a fair trial." Bruton v. United States, 391 U.S. 123, 121 n.6 (internal quotation marks

omitted). In Zafros, the Court rejected petitioner's argument that under Rule 14 the Court should

adopt a bright-line rule mandating severance whenever co-defendants have conflicting defenses.

506 U.S. at 937-938. Instead, the Court stated that the district court should grant severance under

Rule 14 only if there is a "serious risk that a joint trial would compromise a specific trial right of

one of the defendants, or prevent the jury from making a reliable judgment about guilt or

innocence." Id. at 53 8. The Court cited a few examples that could increase the risk of prejudice,

but concluded that the risk of prejudice is a fact-specific determination left to the discretion of the

District Court. Id. at 539,541. Ultimately, the Court affirmed the Court of Appeals' judgment that

the Zafros cases were rightfully not severed. In reaching that conclusion, the Court caqtioned that

"it is well settled that Defendants are not entitled to severance merely because they may have a

better chance of acquittal in separate trials." Id. at 939. The Court noted that Defendants do not

have a right to claim that "relevant and competent testimony would be prejudicial merely because

the witness is also a codefendant." Id. at 938. Finally, the Court suggested that jury instructions

that the Government had the "burden of proving beyond a reasonable doubt" that each Defendant

committed the crimes with which he or she was charged could provide a sufficient curative solution

to any possibility of prejudice. Id. 541.

        The Second Circuit has held that severance is necessary where there is a risk of "prejudicial

spill over" or "irreconcilable defenses" between co-defendants. United States v. Salameh, 152

F.3d. 88, 115-116 (2d. Cir. 1998). Courts have considered a variety of non-inclusive factors: "(l)

The number of defendants and the number of counts (2) the complexity of the indictment (3) the

estimated length of trial (4) the disparities in the degrees of the involvement in the overall scheme



                                                       5
(5) possible conflict between various defense theories; and (6) prejudice resulting from evidence

admissible to some of the defendants, but not others." United States v. Santiago, 174 F. Supp. 2d

16, 22 (S.D.N.Y. 2001)(citing United States v. Gallo, 688 F. Supp. 736, 749 (E.D.N.Y. 1987)).

        The Second Circuit Court of Appeals has also held that a showing of mutually antagonistic

defenses may not be enough to per se merit severance, but rather, a defendant may be required to

show that the defenses are "so irreconcilable as to conflict to the point of being mutually

exclusive." United States v. Cardascia, 951 F.2d 474, 484 (2d. Cir. 1991); 152 F.3d at 115. See

also United States v. Scott, 637 F. App'x 10, 13 (2d. Cir. 2015), cert denied, 137 S.Ct. 208 (2016)

("It is not enough to demonstrate that separate trials would have increased the chances of the

appellant's acquittal ... the defendant must instead show prejudice so severe that his conviction

constituted a miscarriage of justice" and that the denial of the motion to sever amounted to a

"denial of a constitutionally fair.").

        Defendant Vigna raises the issue of Defendant Lewis's pro se status and mental

competency as factors that justify severance. However, these are not part of the above-listed factors

and there is no case law that supports the notion that defendants have a right to severance if their

co-defendant is proceeding prose. In fact, the Second Circuit has suggested the contrary. United

States v. Tracy, 12 F.3d 1186, 1194 (2d. Cir. 1993)("The mere fact that a codefendant is proceeding

pro se is not in itself a ground for severance."). As another factor, Defendant Vigna suggests

Defendant Lewis has made "bizarre assertions" of fact and law in his papers to the Court. The

prosecution correctly points out that while Lewis's legal theories may be unfounded, the defense

provides no reason to believe that his actions during trial will be so fundamentally disruptive as to

deny the co-defendants their rights to a fair trial. Furthermore, this Court deemed Mr. Lewis

mentally fit to stand trial (See Minute Entry of July 26, 2017) and so Defendant Vigna's argument



                                                     6
that Mr. Lewis is mentally incompetent is irrelevant. This Court also notes that it appointed a legal

advisor to Mr. Lewis, who will help prepare his case for trial and further diminish the possibility

of any potential disruptions that could adversely impact the other Defendants.

       Defendant Vigna also raises the issue of disparities of involvement between Vigna and

Lewis. However, the Second Circuit has concluded repeatedly that because evidence may be

admissible against one Defendant but not another does not necessarily require a severance. United

States v. Carson, 702 F.2d. 351,367 (2d Cir. 1983). See also United States v. Cardascia, 951 F.2d

474,483 (2d. Cir. 1991) (no due process violation where defendants forced to sit through a month

of unrelated evidence of a separate conspiracy involving co-defendants); United States v. Chang

An-Lo, 851 F.2d. 547, 557 (2d. Cir. 1988).          Thus, the fact that one defendant played a

comparatively lesser role in the overarching alleged scheme does not require severance. That is

especially so when jury instructions can avoid potential prejudice by instructing jurors that the

Government must prove distinct acts involving each Defendant.

        Finally, the Defense's argument that antagonistic defenses warrant severance is also

without merit. It is notable that the arguments offered by the Scott defendants and which were

ultimately rejected by the Second Circuit are similar to the arguments offered here by the

Defendants. While, the Scott case is a summary order and does not carry precedential weight, we

find the similarity of the facts to be compelling. The Scott defendant contended that the co-

defendant's anticipated legal defenses-that the co-defendant lacked the intent to defraud because

he relied on Scott's legal advice-are similar to the argument Vigna makes about Lewis's

anticipated defenses. Numerous Comis have rejected what has been called in common parlance

"the finger-pointing argument." United States v. Sezanayev, No. 17 CR. 262 (LGS), 2018 WL

2324077, at *2 (S.D.N.Y. May 22, 2018) (citing Cardascia, 951 F.2d at 485). As stated above,



                                                      7
jury instructions can cure prejudice caused by allegedly antagonistic defenses. United States v.

Hameedi, No. 17 Cr. 137 (JGK), 2017 WL 515 2991, at *4-*5 (S.D.N.Y. Nov. 3, 2017).

        For these reasons, the motions for severance are denied.

2.       Motion to Suppress 2

        On November 9, 2012 Agent Michael Mazzuca applied for an email search warrant, asking

to search seven email accounts-five maintained by Google, Inc. and two maintained by American

Online, Inc. for specific emails related to potential violations of 18 U.S.C. §§371(conspiracy), 641

(theft of government funds), 1014 (mortgage fraud), 1341(mail fraud0, 1343 (wire fraud), and

11344 (bank fraud), "among other statutes." (Govt's Br. Ex. B ("Affidavit") ,i 2). The Affidavit

detailed specific evidence supporting probable cause to believe that the evidence, fruits and

instrumentalities of the alleged crime and ongoing investigation would be found in the email

accounts.

        There is a presumption of validity with respect to an affidavit supporting a search warrant.

Franks, 438 U.S. at 171. A defendant, however, "may challenge the truthfulness of factual

statements made in the affidavit, and thereby undermine the validity of the warrant and the

resulting search or seizure." United States v. Awadallah, 349 F.3d 42, 64 (2d Cir. 2003). To be

entitled to a Franks hearing, the proponent's position must be "more than conclusory and must be

supported by more than a mere desire to cross-examine." Id.                    The defendant "must make a

'substantial preliminary showing' that a false statement was made in the search warrant affidavit

either 'knowingly and intentionally' or with 'reckless disregard for the truth,' and that 'the




2
 Defendant Lewis did not specifically address, dispute or offer a counter-narrative of the facts as to how the
government made its warrant application. Lewis concludes simply, without supporting his allegations, that the
warrant application was pursued with the "FBI's intentional or reckless falsehood" and that the application "defames
him." (Lewis Br. 9). Thus, the Court adopts the government's factual recitation with regard to the search warrant
application.

                                                             8
allegedly false statement is necessary to the finding of probable cause."' United States v. Mandell,

710 F. Supp. 2d 368, 372 (S.D.N.Y. 2010) (quoting Franks, 438 U.S. at 155-56).                   "A

misrepresentation or omission is intentional when 'the claimed inaccuracies or omissions are the

result of the affiant' s deliberate falsehood or reckless disregard for the truth."' Awadallah, 349

F.3d at 64 (quoting United States v. Canfield, 212 F.3d 713 (2d Cir. 2000)). To meet this standard,

a defendant must support his allegations of deliberate falsehood with "an offer of proof." United

States v. Cook, 348 F. Supp. 2d 22, 29 (S.D.N.Y. 2004) (quoting Franks, 438 U.S. at 171).

Materiality rests on a determination of whether the "alleged falsehoods or omissions were

necessary to the [issuing] judge's probable cause finding." Id.

       In this case, the Affidavit detailed specific evidence supporting probable cause to believe

that evidence, fruits and instrumentalities would be found in the email accounts. Among other

things, the Affidavit discussed: (1) the nature of the investigation (Affidavit ,i,i 8-12); (2)

fraudulent documents discovered by the Westchester County Clerk's Office indicating that the

"Terra Foundation" was engaging in mortgage fraud            and filing fraudulent satisfaction of

mortgages on various loans ( Affidavit ,i,i 9-10); (3) documents and emails seized during the

execution of a previous state-judge-authorized warrant        to search the offices of the Terra

Foundation (Affidavit ,i,i 11-12); (4) e-mails and interviews indicating that Bruce Lewis was a

participant in the Terra Foundation mortgage fraud scheme (Affidavit ,i 12 (a)-(f); and (5) e-mails

and interviews indicating Jacqueline Graham was a participant in the Terra Foundation mortgage

fraud scheme (Affidavit ,i 12(g)-(h)). The Affidavit then set forth a straight-forward search

procedure:

        To ensure that a search is conducted only of those computer accounts and/or files described
        in Attachment and B [which described the Email Accounts] , the Affidavit and application
        for search warrants seeks authorization to permit employees of the Service Providers
        [Google and American Online] to assist agents in the execution of this warrant. The search

                                                     9
       warrants will be faxed to the Service Providers' personnel who will b directed to produce
       those accounts and files particularly described in Section I of Attachment C [electronic
       mails and other data and information to be provided by Google and American Online].
       Upon receipt of the information described in Section I of attachment C, government
       authorized persons will review that information to locate items described in Section II of
       Attachment C [the particular electronic mails, communications, data, and information to
       be seized by the Government].

(Affidavit   ~   15.)


       At the outset, it should be noted that a Defendant has no right to the suppression of evidence

on Fourth Amendment grounds unless he demonstrates that he has a "legitimate expectation of

privacy" in the area where the search was conducted. Rakas v. Illinois, 439 U.S. 128, 143 (1978).

See also Rawlings v. Kentucky, 448 U.S. 98, 104-105 (1980) (citing Rakas 439 U.S. at 131 n. 1,

and Simmons v. United States, 390 U.S. 377, 389-390 (1968)); United States v. Salvucci, 448 U.S.

83, 95 (1980); United States v. Villegas, 899 F.2d 1324, 1333 (2d. Cir. 1990).        This standing

requirement applies to searches of email accounts. "A person has no expectation of privacy in

another person's e-mail account." United States v. Lustyik, 57 F. 3d 213, 223 (S.D.N.Y. 2014)

(citing United States v. Nazemzadeh, No. 11 CR 5726 (L), 2013 WL 544054, at *2 n2 (S.D.Cal

Feb. 12, 2013)).

       Here, Lewis admits that he did not open the email account, rather someone else did. (Lewis

Br. 14.) Lewis claims that there is "no nexus ... to email offshoreglobal@gmail.com and Bruce

Lewis. (Lewis Br. 13.) Lewis further argues that the Google email account at issue belongs to

someone else and that there is nothing connecting an email account to him. However, Lewis did

not submit an Affidavit attesting to personal knowledge of the allegations set forth in the

suppression motion. Therefore, the District Court must deny the suppression motion without a

hearing. US. v. Gillette, 383 F.2d., 843, 848 (2d Cir.1967); US. v. Ruggiero 824 F. Supp. 379 at

391 (1993) (citing Rawlings v. Kentucky, 448 U.S. 98, 100 (1980)).

                                                     10
       In addition, Lewis's contentions that the Affidavit did not set forth probable cause and that

the warrant was overbroad are without merit. Lewis makes broad allegations that the government's

underlying case is based on false testimony without identifying whic.h statements in the Affidavit

were made with "deliberate falsehood" or a "reckless disregard for the truth" as the case law

requires. A Franks hearing is not required in this situation, and the motion to suppress is denied

on that basis, as well.

3.      Request for a Bill of Particulars

        Defendant Graham asks the Court for a bill of particulars pursuant to FRCP 7(f). (Graham

Br. ,Il.) FRCP 7(c) lays out the requirements for an indictment. An indictment must provide "a

plan, concise, and definite written statement of the essential facts constituting the offense charged."

Courts assessing whether a bill of particulars is warranted hone in on"' ... whether the information

sought is necessary, not whether it is helpful."' United States v. Ramos, No. 06-CR-172, 2009 WL

602977, at *1 (S.D.N.Y. Mar. 3, 2009)(quoting United States v. Facciolo, 753 F. Supp. 449,451

(S.D.N.Y. 1990)). Courts in our Circuit have generally denied requests for a bill of particulars

concerning the "wheres, whens, and with whams" of the crime. (US. v. Ma, 2006 WL 708559 at

*14 (S.D.N.Y. March 21, 2006)); US. v. Bielli, 697 F. Supp.2d 403, 409 (S.D.N.Y. 2010). A

Defendant cannot employ a bill of particulars to preview the government's evidence. See United

States v. Guerrero, 669 F.Supp.2d. 417, 426 (S.D.N.Y. 2009)( "Simply put a defendant may not

employ a bill of particulars as a general investigative tool.")

        Here, the indictment provides a detailed discussion of Graham's role in the alleged scheme

to defraud mortgage borrowers who were having difficulties making payments on their mortgage

loans as clients of Terra. The indictment details how the Defendants, to execute their scheme, filed

nearly sixty false mortgage discharges with clerks in Westchester and Putnam Counties.



                                                      11
(Indictment if8.) The Indictment alleges that in order to receive payment for their services, the

Defendants charged their clients a monthly fee and instructed some of those clients to obtain from

financial institutions second or reverse mortgages secured by the properties from which the

original mortgagees had been fraudulently discharged via the False Discharges. (Indictment if9.)

However, it is premature to discuss whether the indictment is lacking in specificity given Local

Rule 16.1. The rule provides: "No motion addressed to a bill of particulars or any discovery matter

shall be heard unless counsel for the moving party files in or simultaneously with the moving

papers an affidavit certifying that counsel has conferred with counsel for the opposing party in an

effort in good faith to resolve by agreement the issues raised by the motion without the intervention

of the Court and has been unable to reach agreement." Counsel has not provided such an Affidavit.

The filing of the motion for a bill of particulars without the requisite affidavit contravenes the

Local Rule 16.1 and accordingly the motion is denied.

4.      Graham's motion to compel disclosure.

       Defendant Graham seeks discovery and disclosures pursuant to Fed. R. Crim. P. 16

discovery, FRE Rule 404(b) disclosures, Brady disclosures, Giglio disclosures, Jencks Act

materials, and witness lists. (Graham Br. 3-9, 17.) As to the Brady material, nowhere in

Defendant's motion does he allege the existence of exculpatory material that has not been turned

over. The Government has represented that it has "complied with all of its discovery obligations,

and will continue to do so." (Gov't Br. 45.) As there is no dispute at this juncture for the Court

to resolve, Defendant's motion is moot in so far as the Government has already provided the

necessary discovery and premature in the absence of an alleged discovery violation. This portion

of Defendant's request is therefore denied without prejudice to renew. In the event that

Defendant becomes aware of any failure on the Government's part to comply with its Brady



                                                     12
obligations, he may renew his motion at that time.

       Defendant requests that any Rule 404(b) evidence be turned over 30 days prior to trial.

Rule 404(b) requires the Government to provide "reasonable notice" in advance of trial of the

general nature of any evidence of other crimes, wrongs, and acts it intends to introduce at trial.

Fed. R. Evid. 404(b). Although 30 days is slightly larger than the standard disclosure period, the

Court finds this timeframe to be reasonable. See United States v. DiStefano, 129 F. Supp. 2d

342,351 (S.D.N.Y. 2001) (citing United States v. Richardson, 837 F. Supp. 570, 575 (S.D.N.Y.

1993)) ("notice afforded more than ten working days before trial has consistently been deemed

by courts in this circuit as 'reasonable' within the meaning of Rule 404(b)").    The Court grants

this portion of Defendant's motion and directs the Government to immediately disclose all Rule

404(b) evidence which it intends to offer against Defendant in sufficient detail to permit defense

counsel to contest its admissibility. See United States v. Lamb, 945 F. Supp. 441,466 (N.D.N.Y.

1996). Though the Brady portion of Defendant's motion to compel disclosure is denied as either

moot or premature as a result of the Government's representations, the Government is reminded

of its continuing disclosure obligations pursuant to Rule 16, Brady, and Giglio v. United States,

405 U.S. 150 (1972), with which the Court expects the Government's full compliance. United

States v. Gil, 297 F.3d 93, 105 (2d Cir. 2002) (quoting United States v. Coppa, 267 F.3d 132,

144 (2d Cir. 2001)) (Brady material must be disclosed "in time for its effective use" at trial).

        Graham also has moved for disclosure of co-conspirator statements the Government

intends to offer at trial (Graham Br. 17.) These statements, however, are not discoverable.

United States v. Percevault, 490 F.2d 126 (2d. Cir. 1974) (Jencks Act prohibits disclosure of co-

conspirator statements prior to the declarant's testimony; disclosure is not compelled by FRCP

16 (a)). In addition, Graham's request for witness list is premature, because as the government



                                                     13
stated in its brief to the Court, it has not decided whom it will call as witnesses at trial. United

States v. Ordaz-Gallarado, 520 F.Supp.2d.516, 521 (S.D.N.Y. 2007). Furthermore, the

Government argues convincingly that early disclosure could put cooperating witnesses in

jeopardy by disclosure of the fact they are cooperating with the government. Finally, Defendant

Graham has not shown why disclosure is material to her defense.

    5. Motion to Government's Cross-Examination.

        Defendant Graham asks the Court to preclude the Government from impeaching the

Defendant's credibility with evidence of prior convictions and/or prior "bad acts," as well as acts

done during the pendency of this case pursuant to FRCP, Rule 17 .1, and the Federal Rules of

Evidence, Rule 609, and the in limine doctrine enunciated in Luce v. United States, 469 U.S. 38

40 n.2 (1984). Graham further requests that the Court prohibit the Government from introducing

any evidence of Graham's lawsuit in state court on its direct case. As discussed above,

Defendant also seeks preclusion of her prior convictions (and other Rule 404(b) evidence)

pursuant to Federal Rule of Evidence 609. The Government has not opposed this branch of

Defendant's motion, has not indicated whether it plans to use such evidence to impeach

Defendant should she testify, nor has it provided Defendant with sufficient detail of its

anticipated Rule 404(b) evidence. (See generally Gov't Opp'n at 45.)

        To the extent that a prior conviction operates as "proof of a prior conviction[] necessary

for the offense to be substantiated," such convictions are generally not subject to exclusion.

United States v. Gilliam, 994 F.2d 97, 100 (2d Cir. 1993) ("A prior conviction is not prejudicial

where the prior conviction is an element of the crime"). Notably, Defendant has not indicated an

intention to stipulate to a prior felony conviction, which is an element of the crime charged. But,

to the extent Defendant has multiple convictions, prior bad acts, or uncharged crimes that the

Government seeks to introduce as relevant to his credibility should Defendant testify, see Fed. R.

                                                       14
Evid. 609(a), the Court reserves judgment on Defendant's motion to preclude such evidence until

after a hearing is held and the probative value of the evidence is weighed against its potential for

prejudice. See, e.g., United States v. Torres, 610 F. Supp. 1089, 1093 (E.D.N.Y. 1985) ("the

government will not be permitted to introduce evidence of the nature of the prior convictions

unless and until defendant opens the door by contravening knowledge and intent"). The

Government has no obligation to provide impeachment material pursuant to Rules 608 or 609

prior to trial if the convictions are less than ten years old. United States v. Livoti, 8 F. Supp. 2d

246,250 (S.D.N.Y. 1998). Rule 609(b) does require, however, the Government to provide

pretrial notice of its intention to use at trial convictions that are more than ten years old, and the

Government is ordered to give such notice now. Lamb, 945 F. Supp. at 466.

           Finally, with regard to Defendant Graham's request to limit cross-examination of the

state court lawsuit, the Court also reserves judgment. The request is premature and the

appropriate scope of her cross-examination cannot be addressed until she testifies on direct

examination. 3 A Court reserves the right to make a determination as to whether Graham's

lawsuit is relevant and admissible under the Federal Rules of Evidence.

6.          Defendant Lewis's request for a dismissal due to pre-indictment delay.


           Defendant Lewis argues that his indictment should be dismissed due to pre-indictment

delay. (Lewis Br. 22-25). Lewis has failed to meet his burden of showing that he is entitled to

dismissal. An indictment brought within the statute of limitations violates due process only

where the defendant meets his "heavy burden" of showing that (1) the Defendant suffered

"actual prejudice" as a result of the pre-trial delay and (2) such delay was "intentionally pursued

by the government for improper purpose." United States v. Cornielle, 171 F.2d 748, 752 (2d. Cir.


3
    The Court notes, as of the date of this Opinion, it is not entirely clear whether she intends to take the stand.

                                                                   15
1999). Here, his 2016 indictment was brought within the statute of limitations. Lewis suggests

that at least seven witnesses have died, one has dementia, and another five have moved on.

However, while he has identified some of these witnesses, which he claims are no longer

available, he has not adequately provided info1mation about what their testimony would have

been or why it would assist him at trial. He has failed to show that any delay in charging him was

the result of any intentional or bad-faith effort by the government. He has only made conclusory

allegations that do not adequately meet the standard of showing "actual prejudice."


7.      Defendant Graham's request for the disclosure of the identities of confidential
        informants.

       Graham asks the Government to disclose the identity, Social Security number, dates of

birth, address and criminal history of any confidential informants used by the government in this

case, as well as any other information the Court deems appropriate, or in the alternative, make the

informants available for counsel to interview pursuant to Fed. R. Crim. P 12. (Graham Br.     1 5.)
However, Defendant Graham's brief does not explain how the informants' testimony is material

to her defense. The Second Circuit has held that disclosure of the identity or address of a

confidential informant is not required unless the informant's testimony is material to the defense.

U.S. v. Cruz, No. 10-CR-188A 2012 WL 2255295 at *3 (W.D.N.Y. June 15, 2012)(citing United

States v. Saa, 859 F.2d 1067, 1072 (2d. Cir.), cert. denied, 489 U.S. 1089 (1988). Therefore,

Defendant Graham's request is denied.



                                         CONCLUSION

       For the foregoing reasons, Defendants' Motions are DENIED. The Court will hold a




                                                    16
hearing today, Nov. 29, on the outstanding pretrial discovery issues discussed above. 4 The Clerk

of the Court is respectfully directed to terminate the motions at ECF No. 118, 119 and 121.


Dated:    November 29, 2018
          White Plains, New York




4
 Pursuant to Court Order (ECF No. 39) Emma M. Greenwood was appointed as coordinating Discovery Attorney.
The Government has been producing discovery on an ongoing bases and said Discovery has been distributed to the
named Defendants.


                                                          17
